        Case 8-20-08051-ast            Doc 3      Filed 04/08/20           Entered 04/08/20 18:51:46




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
In re:                                                                          Chapter 11

ORION HEALTHCORP INC. et al.,                                                   Case No. 18-71748 (AST)

                                             Debtors.                           Jointly Administered
-----------------------------------------------------------------------x
HOWARD M. EHRENBERG IN HIS CAPACITY AS                                          Adversary Proceeding No.
LIQUIDATING TRUSTEE OF ORION HEALTHCORP                                         20-08051 (AST)
INC., ET AL.,

                                            Plaintiffs,

                      -against-

ELENA SARTISON; 2 RIVER TERRACE APARTMENT
12J LLC, CLODAGH BOWYER GREENE A/K/A
CLODAGH BOWYER, ELLIOTT GREENE,

                                             Defendants.
----------------------------------------------------------------------x

                            ANSWER OF THE GREENE DEFENDANTS

        The defendants herein, Clodagh Bowyer Greene and Elliott Greene (collectively, the

“Greene Defendants”), by and through their attorneys, Goldberg Weprin Finkel Goldstein LLP,

as and for their Answer to the Complaint of Howard M. Ehrenberg as Liquidating Trustee (the

“Plaintiff”), respectfully allege as follows:

                                                   PARTIES

        1.       The Greene Defendants admit the allegations contained in paragraph “1” of the

Complaint to the extent they are consistent with the case docket reflecting the underlying

Liquidating Trust agreement.

        2.       The Greene Defendants deny knowledge and information sufficient to form a

belief as to the truth of the allegations contained in paragraphs “2” and “3” of the Complaint.
         Case 8-20-08051-ast      Doc 3     Filed 04/08/20     Entered 04/08/20 18:51:46




         3.    The Greene Defendants admit the allegations contained in paragraphs “4” and “5”

of the Complaint to the extent that they are residents of the State of California.

                                            STANDING

         4.    The Greene Defendants admit the allegations contained in paragraphs “6” and “7”

of the Complaint to the extent they are consistent with the case docket and the underlying

pleadings referred to therein.

         5.    The Greene Defendants neither admit nor deny the allegations contained in

paragraphs “8” and “9” of the Complaint, which refer to written documents, the terms of which

speak for themselves.

                                  JURISDICTION AND VENUE

         6.    The Greene Defendants neither admit nor deny the allegations set forth in

paragraphs “10” and “11” of the Complaint, which involve questions of law that are respectfully

referred to the Court for determination, except admit that a fraudulent conveyance action

constitutes a core proceeding .

         7.    The Greene Defendants do not consent to the entry of a final order or judgment

for the purposes of paragraph “12” of the Complaint. The Greene Defendants did not file a proof

of claim in bankruptcy, and have not otherwise consented to the jurisdiction of the Bankruptcy

Court.    Thus, under significant authority, the Plaintiff’s fraudulent conveyance claims are

“private rights” claims that, under Stern v. Marshall, 564 U.S. 462 (2011), and the U.S.

Constitution, must be finally decided in the District Court, although the Bankruptcy Court can

hear and determine a number of preliminary matters in the Adversary Proceeding.

         8.    The Greene Defendants admit the allegations contained in paragraph “13” of the

Complaint, subject to the statement made with regard to paragraph “12” of the Complaint.




                                                  2
      Case 8-20-08051-ast        Doc 3    Filed 04/08/20     Entered 04/08/20 18:51:46




                             BASIS FOR RELIEF REQUESTED

       9.      The Greene Defendants neither admit nor deny the allegations contained in

paragraph “14” of the Complaint, which consist of statements of the Plaintiff’s intent, and deny

that that subject transfer concerning the Greene Defendants is avoidable.

                                             FACTS

       10.     The Greene Defendants deny knowledge and information sufficient to form a

belief as to the truth of the allegations contained in paragraphs “15”, “16”, “17”, “18”, “19”,

“20”, “21” and “22” of the Complaint, except admit that the subject condominium unit (the

“Apartment Unit”) was sold (the “Sale”) on or about February 19, 2016 to one of the Debtors for

fair and valuable consideration, as referenced in the Complaint.

                     RESPONSE TO THE FIRST CAUSE OF ACTION

       11.     The Greene Defendants deny knowledge and information sufficient to form a

belief as to the truth of the allegations contained in paragraphs “23”, “24”, “25”, “26” and “27”

of the Complaint, which are not directed or applicable to the Greene Defendants.

                   RESPONSE TO THE SECOND CAUSE OF ACTION

       12.     The Greene Defendants deny knowledge and information sufficient to form a

belief as to the truth of the allegations contained in paragraphs “28”, “29”, “30” and “31” of the

Complaint, which are not directed or applicable to the Greene Defendants.

                    RESPONSE TO THE THIRD CAUSE OF ACTION

       13.     The Greene Defendants repeat and reallege the allegations set forth in response to

paragraphs “1” through “31” of the Complaint as though set forth at length herein in response to

the allegations contained in paragraph “32” of the Complaint.




                                                3
      Case 8-20-08051-ast         Doc 3   Filed 04/08/20     Entered 04/08/20 18:51:46




       14.     The Greene Defendants deny the allegations set forth in paragraphs “33”, “34”

and “35” of the Complaint.

                    RESPONSE TO THE FOURTH CAUSE OF ACTION

       15.     The Greene Defendants repeat and reallege the allegations set forth in response to

paragraphs “1” through “35” of the Complaint as though set forth at length herein in response to

the allegations contained in paragraph “36” of the Complaint.

       16.     The Greene Defendants deny the allegations set forth in paragraphs “37”, “38”,

“39” and “40” of the Complaint.

                     RESPONSE TO THE FIFTH CAUSE OF ACTION

       17.     The Greene Defendants deny knowledge and information sufficient to form a

belief as to the truth of the allegations contained in paragraphs “41”, “42”, and “43” of the

Complaint, which are not directed or applicable to the Greene Defendants.

                     RESPONSE TO THE SIXTH CAUSE OF ACTION

       18.     The Greene Defendants repeat and reallege the allegations set forth in response to

paragraphs “1” through “43” of the Complaint as though set forth at length herein in response to

the allegations contained in paragraph “44” of the Complaint.

       19.     The Greene Defendants deny the allegations set forth in paragraphs “45” and “46”

of the Complaint.

                    RESPONSE TO THE SEVENTH CAUSE OF ACTION

       20.     The Greene Defendants deny knowledge and information sufficient to form a

belief as to the truth of the allegations contained in paragraphs “47”, “48”, “49” and “50” of the

Complaint, which are not directed or applicable to the Greene Defendants.




                                                4
       Case 8-20-08051-ast       Doc 3     Filed 04/08/20     Entered 04/08/20 18:51:46




                     AS AND FOR A FIRST AFFIRMATIVE DEFENSE

       21.     The Complaint fails to state valid claims and causes of action for which relief can

be granted under 11 U.S.C. §544(b) by reason of, inter alia, the Plaintiff’s failure to identify any

actual existing unsecured creditor of Constellation Healthcare Technologies LLC (“CHT”) as of

February 19, 2016, holding an allowed claim in the bankruptcy cases, that could have avoided

the sale of the Apartment Unit under state law.

                   AS AND FOR A SECOND AFFIRMATIVE DEFENSE

       22.     Irrespective of whether Plaintiff asserts fraudulent conveyance claims under the

Bankruptcy Code (Section 548) or State law (Section 544(b)), the Greene Defendants at all times

acted in good faith without any intention to defraud, and received and provided fair consideration

for the Sale of the Apartment Unit.

       23.     As such, the Greene Defendants are good faith transferees under 11 U.S.C.

§548(c)1, as applicable, and New York State Debtor and Creditor Law §272.

       24.     The sale of the Apartment Unit came about through normal and customary

marketing channels. The Greene Defendants retained a broker and placed the Apartment Unit on

the market months before the sale to CHT. The sale was motivated by the Greene Defendants’

desire to relocate to California for personal reasons. In fact, the Greene Defendants had already

moved to California months before the time of the Sale.

       25.     It was by happenstance that Paul Parmar learned the Apartment Unit was on the

market, and the proposal received from Mr. Parmar was consistent with other offers received at

the time.



1
 While the third and fourth causes of action are pled under Section 544(b), there is a reference to
Section 548(a)(1)(B) in the caption of the Fourth Claim for Relief. Accordingly, the 11 U.S.C.
§548(c) good faith defenses applicable to §548 claims are hereby invoked as applicable.


                                                  5
       Case 8-20-08051-ast          Doc 3    Filed 04/08/20     Entered 04/08/20 18:51:46




        26.       The Greene Defendants’ decision to sell the Apartment Unit to CHT was

influenced by the fact that CHT could proceed to a closing promptly without a financing

contingency. The Greene Defendants had no involvement in the manner in which Mr. Palmar

structured the sale or designated the buying entity.

        27.       The sales price represented fair market value for the Apartment Unit, and there is

no specific allegation that CHT was insolvent at the time of the Sale or became insolvent as a

result thereof.

        28.       In view of all of the foregoing, all fraudulent conveyance claims against the

Greene Defendants under either state or federal law should be dismissed.

                       AS AND FOR A THIRD AFFIRMATIVE DEFENSE

        29.       Any potential fraudulent conveyance claim asserted under 11 U.S.C. §548 are

time barred because the sale of the Apartment Unit occurred more than two years prior to the

commencement of the bankruptcy proceedings (See footnote “1”).

                     AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

        30.       The Plaintiff does not have proper standing to assert claims against the Greene

Defendants in the wake of the global settlement (ECF #775) made with the United States

Department of Justice dated September 10, 2020 (the “Global Settlement”). Pursuant to the

Global Settlement, Plaintiff, inter alia, agreed that forfeiture proceedings instituted by the

Department of Justice should continue against the Apartment Unit and other assets. Also,

pursuant to the Global Settlement, the Plaintiff was permitted to file for remission, and thereby

share in the recovery thereof as its chosen remedy.           Thus, by participating in the Global

Settlement, the Plaintiff has no residual claims against the Greene Defendants, and has waived or




                                                  6
       Case 8-20-08051-ast        Doc 3    Filed 04/08/20        Entered 04/08/20 18:51:46




is otherwise estopped from pursuing this Adversary Proceeding as it relates to the Greene

Defendants.

                     AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

       31.     To the extent that the Greene Defendant have any liability to Plaintiff, the Greene

Defendants are entitled to lien rights, setoff rights, and/or recoupment rights equal to the value of

the Apartment Unit, under principles of subrogation, common law indemnity, and doctrines

relating to election of remedies and avoidance of forfeitures.

                     AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

       32.     The Complaint fails to allege fraud with the required specificity, and should be

dismissed.

                                 RESERVATION OF CLAIMS

       33.     Depending on the outcome of the Department of Justice forfeiture proceedings,

the Greene Defendants reserve all rights to counterclaim or cross-claim against 2 Riverside

Terrace Apartment 12J LLC to assert lien or equitable rights in connection with any potential

avoidance of the Sale of the Apartment Unit.




                                                 7
       Case 8-20-08051-ast       Doc 3     Filed 04/08/20     Entered 04/08/20 18:51:46




       WHEREFORE, the Greene Defendants respectfully demand judgment dismissing

Plaintiffs’ Complaint, together with such other relief as this Court deems just and proper.

Dated: New York, New York
       April 8, 2020


                                             Goldberg Weprin Finkel Goldstein LLP
                                             Attorneys for the Greene Defendants
                                             1501 Broadway, 22nd Floor
                                             New York, New York 10036
                                             (212) 221-5700


                                             By:     /s/ Kevin J. Nash, Esq.




                                                 8
